Citation Nr: 1711143	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as residuals of a stroke, resulting from VA medical treatment prior to May 2009.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from April 1980 to August 1980, from August 1981 to August 1984, and from May 1985 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of stroke.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In September 2014, the Board issued a decision on the matter.  In October 2014, the Board issued an order to vacate the September 2014 decision due to an outstanding hearing request.  Subsequent to the Board's September 2014 decision, the Veteran's attorney at the time had provided Board staff with copies of email exchanges between the attorney and RO staff granting his request to postpone a scheduled hearing.  In October 2014, the Board found that as the Veteran had, through counsel, requested postponement of his hearing, the Board's September 2014 decision constituted a denial of due process.  See 38 C F R § 20.904(a)(3) (2016). 

In November 2014, the Board remanded the claim on appeal to the RO for a Board video conference hearing.  In April 2015 correspondence, the Veteran was notified that a hearing had been scheduled in May 2015.  In April 2015 correspondence, the Veteran indicated that he would attend the scheduled hearing.  In subsequent email correspondence, the Veteran's attorney at the time indicated that the Veteran no longer desired to testify at a hearing.  However, in August 2015 correspondence, the Veteran was notified that another Board hearing had been scheduled in September 2015.  In August 2015 correspondence, the Veteran indicated that he wished to withdraw his Board hearing request.  The Board thus finds there is no Board hearing request pending at this time.  See 38 C.F.R. § 20.704(e) (2016).

In September 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  After accomplishing further action on remand, the agency of original jurisdiction (AOJ) continued to deny the claim for compensation, pursuant to 38 U.S.C.A. § 1151, for additional disability as a result of treatment at a VA facility (as reflected in a June 2016 supplemental statement of the case (SSOC)) and returned the matter to the Board.

This appeal is now being processed utilizing the  paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Competent, probative medical evidence establishes that the Veteran's mild impairment of swallowing (dysphagia), which is currently asymptomatic, and resolved weakness of the right upper and lower extremities (hemiparesis) are directly related to the stroke that occurred in May 2009.

3.  Competent, probative medical evidence establishes that the Veteran has no additional disability sustained as a result of treatment prior to May 2009 with Lisinopril, Atenolol, or Hydrochlorothiazide (HCTZ) at the Salisbury VAMC.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as residuals of a stroke, resulting from VA medical treatment prior to May 2009, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service connected.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, in December 2009,VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  The letter also notified him of how disability ratings and effective dates are determined.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA by making reasonable efforts to develop the claim, to include obtaining or attempting to assist in obtaining all medical evidence relevant to the matter herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent evidence of record includes service treatment and personnel records, post-service VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports, and lay statements.  The Veteran has also been afforded VA examination specifically to obtain medical opinion evidence to address whether he incurred additional disability as a result of VA treatment, as claimed.  As discussed in detail below, the Board finds the report of this VA examination is adequate, considered along with other evidence, for adjudication purposes.  

The Board also finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  There is no indication of relevant, outstanding records that would support the Veteran's claim for section 1151 compensation benefits.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Specifically, pursuant to the Board's request, the AOJ asked the Veteran to identify any outstanding sources of treatment records pertinent to his claim in an October 2015 letter, and enclosed a VA Form 21-4142 (Authorization to Disclose Information).  No non-VA treatment providers have been identified.  The AOJ also obtained outstanding and ongoing treatment records from the Salisbury VA Medical Center (VAMC) and related clinics prior to May 2009 and since April 2014.  In addition, after the Veteran was evaluated during a VA examination, the AOJ readjudicated the claim as reflected by the June 2016 SSOC.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture. 

II. Analysis

The Veteran seeks section 1151 compensation benefits for additional disability, namely residuals of a stroke, as a result of an adverse reaction to medication prescribed to him during treatment at the VAMC prior to May 2009.  Specifically, he asserts that Lisinopril, Atenolol, and hydrochlorothiazide (HCTZ) prescribed for his nonservice-connected hypertension caused him to have a stroke in May 2009, resulting in additional disabilities manifested by right arm and leg weakness and difficulty swallowing.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran established medical care at the Salisbury VAMC in June 2004 and at that time disclosed a history of smoking one pack of cigarettes per day for 17 years (1987).  He was diagnosed with hypertension in 2007 and started on HCTZ 12.5/Lisinopril 20mg (Zestoretic).

A June 2008 VA primary care treatment record reflects that the Veteran's hypertension was suboptimal.  The physician advised the Veteran to continue taking HCTZ/Lisinopril and to add Atenolol.  He also re-started the Veteran on Prozac and discontinued Seroquel for psychiatric disability, advised the Veteran to quit smoking, offered a referral to the Stop Smoking Clinic, and prescribed medication for smoking cessation.  During July 2008 primary care treatment, the Veteran complained of a rash and itching since he started Atenolol and Prozac.  He stated that he stopped Atenolol a week earlier, but continued to have itching and rash.  He had taken Prozac in the past without any allergic reaction, but was also instructed to stop Prozac due to insomnia.  The assessment was possible allergy to Atenolol, and he was prescribed a Medrol Dose Pack and Benadryl for allergic reaction.  Subsequent VA treatment records identified Atenolol as causing allergies or adverse reactions.  August 2008 treatment records indicate that the Veteran was taken off HCTZ/Lisinopril and started on 10 mg of Lisinopril.

Later in August 2008, the Veteran presented to the VA emergency department stating that he started taking quetiapine (Seroquel) for psychiatric disability, but stopped taking it three days later after he started to develop an itchy rash.  The diagnosis was fungal rash and the Veteran was advised that it was okay to take his medications.  He sought emergency treatment again three days later for the same rash and received prednisone for the fungal groin rash.  On the same day in August 2008, the Veteran's Lisinopril was increased to 20 mg because he had elevated blood pressure readings in the eye clinic.  September 2008 treatment records reflect that the Veteran's rash worsened; the assessment was perirectal abscess and rash; possible hidradenitis suppurativa based on location and duration.  After the abscess was drained, the Veteran presented for a dermatology consultation in October 2008.  The assessment was past drug eruption - resolved; MRSA (methicillin-resistant Staphylococcus aureus) abscesses. 

During a December 2008 VA Compensation and Pension examination, the Veteran reported that he was currently taking HCTZ and Lisinopril for his hypertension and denied any side effects.

A January 2009 VA nursing note reflects that the Veteran was again offered a referral to the Stop Smoking Clinic.  A March 2009 VA medication management note included Lisinopril among the Veteran's active medications and listed Atenolol as causing allergies or adverse reactions. 

On May 5, 2009, the Veteran sought emergency treatment at the Salisbury VAMC for right arm and leg numbness and facial drooping.  He indicated that he had difficulty with his arm since lifting 250-pound gardening equipment two days prior.  He also stated his girlfriend noticed some deviation of the mouth when he turned his head.  He disclosed smoking two packs of cigarettes per day and was noted to have a 60 pack-year history of smoking.  Active medications included Lisinopril.  A head CT without contrast revealed decreased attenuation in the left subinsular cortex.  The Veteran was advised to remain in the hospital overnight for neurological checks and a neurological consultation to evaluate for possible subinsular stroke.  Although the Veteran initially agreed to the admission, he later changed his mind.  The emergency department notes document that he signed an against-medical-advice (AMA) form indicating that "if his symptoms worsen or [stroke-like] signs or even death happens, he will be responsible himself.  [Patient] understands risks but does not want to be admitted."

The following day, the Veteran returned to the Salisbury VAMC and was admitted with continued symptoms.  A May 7, 2009 brain MRI was consistent with acute infarct, which corresponded with the area of hypodensity described in the head CT from May 5, 2009.  In addition, the Veteran identified a cough with Lisinopril, and his medications were changed to losartan, amlodipine, and interim hydralazine.  Treatment notes indicate the Veteran was counseled "extensively" with regard to hypertension medications.  Atenolol and HCTZ were both listed in his allergen profile.  His blood pressure was monitored throughout his hospital stay, and the Veteran reported an improvement in symptoms.  Imaging studies also revealed cervical spine degenerative changes.  He was discharged on May 11, 2009.  The discharge note indicates the Veteran was "not ready for discharge.  However you have made a decision to be discharged before your evaluation is complete, before we are certain you are safe and stable enough."

June 2009 VA neurology notes reflect that the Veteran's right arm and leg weakness and right facial droop were improving and attributed to his May 2009 stroke.

Private treatment records reflect that the Veteran underwent an anterior cervical discectomy and fusion (ACDF) in August 2009 to treat an old cervical cord compression diagnosed on MRI during his VA hospitalization. 

In May 2010, a VA physician reviewed the Veteran's claims file in connection with his claim for compensation benefits, concluding that VA exercised the care expected for the Veteran's stroke.  The examiner noted that the Veteran's symptoms of stroke occurred two days prior to the first emergency room visit and that he left against medical advice during that visit.  The reviewing physician further observed that the Veteran returned for admission the next day with worsening right-sided symptoms.  The physician observed that the MRI performed on May 7, 2009 correlated to the CT performed on May 5, 2009, which indicated that the stroke occurred prior to the first emergency room visit because it was noted on the CT scan.  The physician also remarked that the Veteran was not taking HCTZ or Atenolol during his hospital stay and that he was thought to be allergic to these medications prior to the hospital stay.  Finally, the reviewing physician noted the Veteran left the hospital against medical advice on May 11, 2009.

In his August 2010 NOD, the Veteran asserted that the May 2009 MRI results indicated that he had "heart failure and a stroke due to medication from VA."  He stated that Dr. V. explained to him on May 8, 2009 that the "heart failure and stroke was [sic] because of Atenolol, Lisinopril, and HCTZ" and that Dr. V. prescribed new medications.

In November 2010 correspondence, the Veteran stated that he received "good care" at the VA facility when he was hospitalized in May 2009.  However, he reiterated his belief that he "was hospitalized because [he] had a[n] adverse reaction to HCTZ, Atenolol, and Lisinopril."  He reported that he had told his primary care physician about not feeling well with the medication he was taking and that the physician increased the dosage a couple weeks prior to his stroke. 

An August 2014 report of an aspiration swallow study documents the Veteran's report of difficulty swallowing since 2009 when he had a cervical fusion.  The assessment was mild pharyngeal phase dysphagia.  Subsequent ENT and gastroenterology notes also documented oropharyngeal dysphagia.

During an August 2015 VA neurology visit, the Veteran reported his right hemiparesis involving his arm and leg and his dysphagia had improved.  He indicated his neurosurgeon had recommended follow-up neurosurgery for the dysphagia, but the Veteran declined.  The assessment included old stroke, and the neurologist advised the Veteran to stop smoking, noting he was "aware about the risks of smoking," including stroke and heart attack.

The Veteran was afforded a VA central nervous system and neuromuscular diseases examination in June 2016 to evaluate his history of stroke and determine the etiology of any residual disability.  The Veteran described having residual hemiparesis of the right upper and lower extremity and dysphagia following the May 2009 stroke.  He reported current tolerance of a regular diet with proper swallowing techniques.  Reported findings on neurological examination included normal strength of the upper and lower extremities bilaterally; no muscle atrophy; normal speech; and abnormal gait.  The examining physician indicated the Veteran was unable to perform tandem walking due to severe impaired balance.  The examiner attributed the Veteran's abnormal gait to his history of cervical myelopathy status post ACDF in August 2009 and history of hip pain and right hip replacement with leg-length discrepancy.

Following a review of the claims file, the examining physician concluded that the Veteran's residual deficits after the stroke included mild impairment of swallowing, which was currently asymptomatic, and weakness of the right upper and lower extremity, which had resolved.  The physician explained that the dysphagia and right hemiparesis were directly related to the stroke.  Regarding the Veteran's history of taking Lisinopril, Atenolol, and HCTZ, the examining physician concluded that the Veteran had no additional disability as a result of taking these medications.  In support of his conclusion, the physician explained that these are all anti-hypertensive medications that reduce the risk of stroke, considering high blood pressure is a major risk factor for stroke.  The Veteran had also reported experiencing low blood pressure, at times causing dizziness, as a side effect of Lisinopril, Atenolol, and HCTZ.  The examiner explained this was "one of the most common side effects of anti-hypertensive medications" and reiterated that these medications or the side effects related to them did not cause any additional disability residual to the Veteran's stroke.

The Board has considered the medical and lay evidence of record and finds that compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a stroke claimed as due to medical treatment at the Salisbury VAMC for hypertension prior to May 2009 is not warranted.

The Board acknowledges the Veteran's assertion that he has additional disability, namely, residuals of a stroke, due to anti-hypertensive medications Lisinopril, Atenolol, and HTCZ prescribed by VA treatment providers for his nonservice-connected hypertension.  

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a) (West 2014).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4. (2011).

At the outset, the Board acknowledges the Veteran's competence to describe symptoms that may constitute symptoms of a stroke, such as right-sided weakness, facial drooping, and difficulty swallowing, and the sequence of events involving his medical treatment for hypertension and the onset of stroke-related symptoms.  However, he is not competent to provide an opinion as to the cause or etiology of such, including whether those symptoms and the underlying stroke, itself, are attributable to anti-hypertensive medications and any allergic reactions he experienced from those medications.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Rather, such a determination is beyond the competence of lay witnesses.  Id. at 177, n.4 ("sometimes the layperson will be competent to identify the condition where the conditions is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Here, the only medical opinion evidence to address whether the Veteran has additional disability due to VA medical treatment received prior to his May 2009 stroke was provided by the June 2016 VA examiner.  The Board finds that the examiner's opinion constitutes persuasive evidence weighing against the claim for section 1151 compensation benefits because it was based on a review of the claims file, physical examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Here, the examining physician attributed the Veteran's mild dysphagia and resolved right-sided hemiparesis directly to the Veteran's stroke.  The Board finds the examiner's conclusion consistent with the medical evidence of record, which documents the Veteran's reported symptoms of right sided numbness and weakness and right facial droop occurred contemporaneously in time with the diagnosis of stroke.  The examiner's conclusion is also consistent with other medical evidence of record, such as the June 2009 VA neurology notes attributing the right hemiparesis and right facial droop to the May 2009 stroke.  

The June 2016 VA examiner also opined that the Veteran had no additional disability as a result of taking Atenolol, HCTZ, or Lisinopril for hypertension prior to May 2009.  Instead, the examiner explained that these medications reduce the risk of stroke by lowering high blood pressure (hypertension), which itself is a risk-factor for stroke.  Moreover, the Board observes that in addition to having hypertension, the competent medical evidence of record documents the Veteran's history of smoking one to two packs of cigarettes per day since 1987 as a risk factor for stroke and that he was repeatedly advised to quit smoking.  Thus, the medical evidence supports the June 2016 VA examiner's conclusions that the Veteran's residuals of stroke were directly attributable to the stroke and that the Veteran's hypertension was a risk factor, in addition to smoking, for the underlying stroke.  

The Board accepts the June 2016 VA examiner's opinion as being the most probative evidence of record on the subject, as it was based on a review of all available historical records, and includes a rationale for the medical conclusion that is consistent with and supported by the record.  See Nieves, supra.  See also Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's medical treatment with Lisinopril, HCTZ, and Atenolol and adverse reactions to medications, but concluded that he did not have additional disability as a result of taking these medications and that the residuals manifestations of right-sided weakness and dysphagia were directly attributable to the May 2009 stroke, for which the Veteran's nonservice-connected hypertension was a risk factor.  Thus, the Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner.

Under these circumstances, the Board is unable to find that the positive evidence and negative evidence are relatively evenly balanced so as to warrant application of the benefit-of-the-doubt doctrine.   See 38 U.S.C.A. § 5107(b) (; 38 C.F.R. § 3.102 (2007); Gilbert, Vet. App. 49, 53-56 (1990).  Rather, the preponderance of the evidence of record weighs against the Veteran's claim for compensation benefits, pursuant to 38 U.S.C.A. § 1151, for additional disability, claimed as residuals of a stroke, due to VA medical treatment.  As such, the claim on appeal must be denied.


ORDER

The claim for compensation benefits, pursuant to 38 U.S.C.A. § 1151, for additional disability claimed as residuals of a stroke, resulting from VA medical treatment prior to May 2009, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


